Title: From James Madison to David Montague Erskine, 1 August 1808
From: Madison, James
To: Erskine, David Montague



Sir,
Department of State Augst. 1st. 1808

I have the Honor to submit to Your Attention a Copy of a Letter of June 4th: of the current Year from William Reeves, stiling himself an Officer in the Naval Service of His Britannic Majesty, and acting as Prize Master to a Spanish Vessel captured by the British Frigate Hebe, to Governor Claiborne of the Orleans Territory.
I cannot doubt, Sir, that this fresh Instance of insulting Address from a British Officer within our own Waters, will be presented to Your Government in the light it deserves.
As a proof that the grossness of Misbehaviour is without Mitigation, I inclose also a Copy of the judicial proceedings, which were made the pretext for it.  It will be seen that they were conformable to usage: that the Issue was of a Nature to be entirely satisfactory; and that although proceedings in such Cases are not unfrequently attended with the most injurious delays, Justice was in this hastened to a Conclusion in the short period of Six days.
Permit me to add, that there are Circumstances, besides those on the face of the Papers, rendering it more than probable, that the whole Business has been a Collusion between the prize Master and the original Owner for the purpose of evading the prohibition against the Sale of Prizes in our Ports.  On any other Supposition it would indeed be difficult to explain the extraordinary Course of immediately abandoning the Prize, and leaving the Port.  And it is sufficiently obvious, that a mutual Interest in the Collusion might be carved out of the higher prices of the Captured Cargo at New Orleans, than in any other accessible Market.  In this View, the Stile of the Letter to Governor Claiborne is aggravated by the Fraud which it was to assist in covering, and the Attention more forcibly drawn to the double abuse of the Humanity shewn to Vessels in distress, by our Port Regulations.  With Sentiments of great Consideration and Respect I have the Honor to be Sir, Your most obedt: Servt:

(Signed) James Madison.

